    Case 1:21-mc-00061-MN Document 1 Filed 03/01/21 Page 1 of 3 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   In re Application of

   ATHOS ASIA EVENT DRIVEN MASTER FUND; KEVIN
   XIN LU; FOURWORLD EVENT OPPORTUNITIES, LP;
   BCIM STRATEGIC VALUE MASTER FUND, LP; MASO                       Case No. 21-mc-___________
   CAPITAL ARBITRAGE FUND LIMITED; and MASO
   CAPITAL INVESTMENTS LIMITED,

   Petitioners, for an Order Pursuant to 28 U.S.C. § 1782 to
   Conduct Discovery for Use in a Foreign Proceeding.


                 APPLICATION FOR AN ORDER OF JUDICIAL ASSISTANCE
                            PURSUANT TO 28 U.S.C. § 1782

        Petitioners Athos Asia Event Driven Master Fund; Kevin Xin Lu; FourWorld Event

Opportunities, LP; BCIM Strategic Value Master Fund, LP; Maso Capital Arbitrage Fund Limited;

and Maso Capital Investments Limited (collectively, “Petitioners”) respectfully request an order

in the form attached hereto permitting Petitioners to obtain certain limited discovery under 28

U.S.C. § 1782 (“Section 1782”) in connection with an appraisal proceeding pending in the Grand

Court of the Cayman Islands (the “Appraisal Proceeding”). In support of this application,

Petitioners submit a Memorandum of Law and attach the Declarations of Kyle J. Kolb (the “Kolb

Declaration”) and Marc Allan Kish (the “Cayman Declaration”) and further state as follows:

        1.       Petitioners seek the assistance of this Court to obtain discovery from L & L

Horizon, LLC (“Respondent”) which can be “found” for purposes of Section 1782 in this district.

Petitioners’ narrowly tailored requests are set forth in the subpoena attached as Exhibit 1 to the

Kolb Declaration, relate to the fair value of the shares of eHi Car Services Limited (“eHi” or the

“Company”) held by Petitioners, and the process leading to the sale of eHi. The discovery cannot

be obtained directly in the Appraisal Proceeding, but it is welcomed by the Cayman Islands courts.


{A&B-00718477}                                  1
    Case 1:21-mc-00061-MN Document 1 Filed 03/01/21 Page 2 of 3 PageID #: 2




As set forth in more detail in the Cayman Declaration, the discovery sought through this

application is for use by the Petitioners’ valuation expert in connection with his valuation report

due May 7, 2021.

        2.       Section 1782 permits litigants in foreign proceedings to obtain discovery in the

United States to assist in the foreign litigation. In particular, Section 1782(a) states:

                 The district court of the district in which a person resides or is found
                 may order him to give his testimony or statement or to produce a
                 document or other thing for use in a proceeding in a foreign or
                 international tribunal, including criminal investigations conducted
                 before formal accusation. The order may be made . . . upon the
                 application of any interested person and may direct that the
                 testimony or statement be given, or the document or other thing be
                 produced, before a person appointed by the court.

        3.       The requirements of Section 1782 are satisfied here. As explained in the

accompanying submissions, (1) Respondent is “found” in Delaware, (2) the discovery sought is to

be used in the Appraisal Proceeding, and (3) Petitioners are each an “interested person” in that

proceeding.

        4.       This application also meets the discretionary factors of § 1782, as explained further

in the accompanying Memorandum of Law: (1) Respondent is not a party to the Appraisal

Proceeding, (2) Cayman Islands courts are receptive to the assistance of United States courts, (3)

Petitioners are not attempting to circumvent foreign proof-gathering restrictions, and (4) the

document requests are not unduly intrusive or burdensome. See Intel Corp. v. Advanced Micro

Devices, Inc., 542 U.S. 241 (2004).

        Thus, Petitioners respectfully request that this Court expeditiously grant the application for

an Order authorizing Petitioners to serve Respondent with the subpoena attached as Exhibit 1 to

the Kolb Declaration.




{A&B-00718477}                                      2
    Case 1:21-mc-00061-MN Document 1 Filed 03/01/21 Page 3 of 3 PageID #: 3




        WHEREFORE, Petitioners respectfully request that this Court enter an Order:

                 1.   Granting the application for discovery under 28 U.S.C. § 1782;

                 2.   Authorizing Petitioners to take discovery from Respondent, by issuing the

        proposed subpoena; and

                 3.   Directing Respondent to comply with the subpoena issued in this case in

        accordance with the Federal Rules of Civil Procedure and the Rules of this Court.



                                                     /s/ John M. Seaman
                                                    John M. Seaman (#3868)
OF COUNSEL:                                         Christopher F. Cannataro (#6621)
                                                    ABRAMS & BAYLISS LLP
Sean E. O’Donnell (pro hac vice to be               20 Montchanin Road, Suite 200
submitted)                                          Wilmington, DE 19807
Kyle J. Kolb (pro hac vice to be submitted)         Telephone: (302) 778-1000
HERRICK, FEINSTEIN LLP                              Facsimile: (302) 778-1001
2 Park Avenue                                       seaman@abramsbayliss.com
New York, New York 10016                            cannataro@abramsbayliss.com
Tel: (212) 592-1400
sodonnell@herrick.com                               Attorneys for Petitioners
kkolb@herrick.com


Dated: March 1, 2021




{A&B-00718477}                                  3
